             6:19-cv-02980-HMH                            Date Filed 12/27/19   Entry Number 13-4   Page 1 of 2




From: Peter Protopapas <pdp@rplegalgroup.com>
Sent: Thursday, December 5, 2019 9:21 AM
To: Lee, Harry <HLee@steptoe.com>
Cc: jspitz@rplegal.com; Lindsay Valek <Lindsay@rplegalgroup.com>; wdavis@brblegal.com
Subject: RE: USF&G v. Southern insulation

Dear Mr. Lee

Thank you for your email and we are in the process of retaining lawyers for representation.

We should have everyone in place by Monday.

Thank you for your patience.

Peter
            ________     .,.,,,,,........,_ ....

From: Lee, Harry [mailto:HLee@steptoe.com]
                                                   ,~-. . , ,~·-------------------~----------
Sent: Wednesday, December 04, 2019 3:53 PM
To: Peter Protopapas <pdp@rplegalgroup.com>
Cc: jspitz@rplegal.com; Lindsay Valek <Lindsay@rplegalgroup.com>; wdavis@brblegal.com
Subject: RE: USF&G v. Southern insulation

Dear Mr. Protopapas:

On November 19, 2019, I spoke with Jescelyn Spitz of your office about a 21-day extension your office requested on
behalf of Southern Insulation, Inc. to prepare an Answer to the Complaint filed by USF&G in the above-captioned federal
insurance coverage case. On behalf of USF&G, Bill Davis and I agreed to the requested extension, but as part of the.
conversation I asked Ms. Spitz for dates on which counsel from your office could meet to conduct the conference
required by Rule 26(f). That same day, Ms. Spitz thanked me via email for agreeing to a 21-day extension of Southern
Insulation's Answer to the above referenced matter (see email below), and also confirmed that your office would follow
up regarding a Rule 26(f) conference date.

It has been more than two weeks and we have not heard from your office concerning a Rule 26(f) conference date. In
the interim, and without any advance notice, your office prepared and sent us an insurance-related third-party
subpoena in connection with Charles T. Hopper, et al. vs. Air Liquid Systems Corp., et al., Civil Action No. 2019-CP-40-
00076 (Richland County Court of Common Pleas, SC), an asbestos-related bodily injury case pending in state court. The
subpoena seeks a massive amount of information relating to Southern Insulation, even though USF&G is not a party to
that case. USF&G contends the subpoena is improper and will lodge objections.

Regardless, we again ask that you provide us with dates on which you can confer pursuant to Rule 26(f). As you know,
the parties are required by the Federal Rules to conduct the conference "as soon as practicable."
                                                                         1
                6:19-cv-02980-HMH                   Date Filed 12/27/19                Entry Number 13-4                 Page 2 of 2



-- Harry Lee

Harry Lee
Partner
Global Insurance/Reinsurance Practice Group Leader
HLee@steptoe.com

Steptoe
+1 202 429 8112 direct          Steptoe & Johnson LLP
+1 301 452 7028 mobile          1330 Connecticut Avenue, NW
+1 202 261 0547 fax             Washington, DC 20036
                                www.steptoe.com


This message and any attached documents contain infonnation from the law firm Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




                                                                                                                       ,- ----------- ···-·~-·•·
From: Jescelyn Spitz <jspitz@rplegalgroup.com>
Sent: Tuesday, November 19, 2019 4:16 PM
To: Lee, Harry <HLee@steptoe.com>
Cc: Peter Protopapas <pdp@rplegalgroup.com>; Lindsay Valek <Lindsay@rplegalgroup.com>; wdavis@brblegal.com
Subject: USF&G v, Southern insulation

Mr. Lee:

Thank you for agreeing to a 21 day extension of Southern Insulation's Answer to the above referenced matter.

As discussed, we will follow up with you regarding a 26f conference.

Best regards,

Jes

Jescelyn Tillman Spitz, Esq.
RIKARD & PROTOPAPAS, LLC
1329 Blanding Street (29201)
P.O. Box 5640
Columbia. South Carolina 29250
Telephone: 803.978.6111
Fascimile: 803.978.6112
jspitz@rplegalgroup.com
www.rplegalgroup.com

Confidentiality Notice:
This email transmission may contain confidential information which is legally privileged. The content of this email and
any information submitted therewith or attached thereto are intended only for the use of the individuals or entities to
which this email is addressed. If you are not the intended recipient, or the person(s) responsible for delivering it to the
intended recipient, you are hereby notified that any disclosure, copying, distribution or use of any of the information
contained in this transmission is strictly prohibited. If you have received this transmission in error, please immediately
notify us by telephone. Thank you.
                                                                             2
